DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-21 are pending. 
3.	Claims 1-21 are examined herein. 

4.	Applicant’s response to Rule 1.105 Request for Information, submitted on December 4, 2020 was fully considered and found responsive to the request. 
5.	The rejection of claims 1, 4, 6, and 13 under 35 U.S.C. 102 is withdrawn in view of Applicant’s amendments to the claims. 
Specification
6.	The specification remains objected to because on pages 2, 3, 9, 14, 16, and 17, it recites incomplete accession numbers.  Appropriate correction is required. 
Applicant argues that Applicant will complete the deposit once the application is in condition for allowance (page 6 of the Remarks).  This is not found to be persuasive. The application is not in condition for allowance, and the specification has not been amended to include the deposit information.  The objection is thus maintained. 
Claim Rejections - 35 USC § 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	In claims 1, 2, 5, 7, 8, 10, 18, and 20, the variety name “FM 2574GLT,” without the corresponding deposit information, renders the claims indefinite.  The term “FM 2574GLT” is not otherwise known in the art and one of ordinary skill in the art would not be apprised of its metes and bounds.  Because claims 3, 4, 6, 11-17, 19, and 21 depend from claims 1, 2, 5, 18, or 20 and fail to obviate their indefiniteness, these claims are indefinite as well. 
	Applicant argues that Applicant will complete the deposit once the application is in condition for allowance (page 6).  This is not found to be persuasive.  The deposit has not been perfected and the claims have not been amended to include the deposit information.  Accordingly, the rejection is maintained. 
	Claim Rejections - 35 USC § 112(a)
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
s 1-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel plants.  Since the plant is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the plant.  A deposit of 2500 seeds of each of the claimed embodiments is considered sufficient to ensure public availability.  The specification does not disclose a repeatable process to obtain the plant and it is not apparent if the plant is readily available to the public.  It is noted that on page 17 of the specificaiton, Applicant provides a statement indicating an intent to make the required deposit of the seeds of the claimed variety, under the terms of the Budapest Treaty and 37 C.F.R. 1.801-1.809, but the deposit does not appear to have been made, as no accession number nor the date are supplied.  It is noted that pursuant to MPEP 2409, where a statement is merely an indication that a deposit has been made (with no indication as to whether it has been accepted), there is no assurance that the requirements under 35 U.S.C. 112  have been satisfied.  Given that in the instant case, there is no indication that the deposit has been accepted, the deposit requirement is not met. 
(a)	If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record 
	(b)	If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(i)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	(ii)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
	(iii)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(iv)     a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,
	          (v)	the deposit will be replaced if it should ever become inviable.
See MPEP 2404.01: The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available. Even a deposit made under the Budapest Treaty Ex parte Hildebrand, 15 USPQ2d 1662 (Bd. Pat. App. & Int. 1990).
Applicant argues that Applicant will complete the deposit, once the application is in condition for allowance (page 6).  This is not found to be persuasive.  As set forth in the enablement rejection above, there must be an indication in the record that the deposit has been mare and accepted, which indication has not yet been provided by Applicant.  Applicant is advised that perfecting the deposit would help put the application in condition for allowance.  The rejection is maintained. 
Conclusion
11.	No claims are allowed. 
12.	Claims 2, 3, 5, 7-12, and 14-21 appear free from the prior art due to the failure of the prior art to teach or reasonably suggest a cotton variety (or a regenerable part thereof) having all of the morphological and physiological characteristics of variety FM 2574GLT.  The closest prior art is Robinson (US Patent Publication 2015/0257350), which teaches cotton variety ST 5032GLT that shares a number of traits with the instantly claimed variety, but appears to differ with regard to at least leaf color (see paragraph 0019 and Tables 1-3 of Robinson). 
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 


/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662